6 So.3d 716 (2009)
Darlene FARREN, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Jackson County Board of County Commissioners, Appellees.
No. 1D08-3128.
District Court of Appeal of Florida, First District.
April 13, 2009.
Talbot W. Trammell, Coral Gables, for Appellant.
Louis A. Gutierrez, Senior Attorney, Tallahassee, for Appellees.
PER CURIAM.
Claimant, Darlene Farren, a former animal control officer, appeals an order of the Florida Unemployment Appeals Commission affirming the appeals referee's decision that she was ineligible for benefits because her use of county inmates for her personal business constituted misconduct pursuant to section 443.036(29), Florida Statutes. We AFFIRM.
ALLEN, WOLF, and DAVIS, JJ., concur.